DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: references 300 and 302 as shown in Figure 2 and reference number 312 as shown in Figure 14 are not included in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The disclosure is objected to because of the following informalities: in paragraph 22 of the instant specification the reference number 12 is identified as a “first stake” while reference 12 is a hole.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamada (US Patent No. 6,695,710).
Regarding claim 1, Yamada discloses a golf putting aid apparatus ( Figure 8) comprising: a first stake (26a); a second stake (26) coupled to the first stake by an upper alignment string (18) and a lower alignment string (19), wherein the first stake and the second stake each define an elongated body forming a respective first aperture (the openings of elements 6 at the top end of elements 26a and 26 that accommodate the ends of string 18) and a respective second aperture (the openings of elements 6a at the bottom sections of elements 26a and 26 that accommodate the ends of string 19), wherein the upper alignment string is coupled to the first aperture of the first and second stakes (see Figure 8), respectively, and the lower alignment string is coupled to the second aperture of the first and second stakes (see Figure 8), respectively, such that the upper alignment string is in parallel relation to the lower alignment string when the first and second stakes are deployed (see the arrangement of the components as shown in Figure 8).

Regarding claim 2, the first aperture (6) of the first stake (26a) is defined directly above the second aperture (6a) of the first stake (26a) and the first aperture (6) of the second stack (26) is defined directly above the second aperture (6a) of the second stake (26) such that the upper alignment string (18) is coupled between the respective first apertures of the first and second stakes (6 and 6) and the lower alignment string (19) is coupled between the respective second apertures of the first and second stakes (6a and 6a) in parallel relation to the upper alignment string (see Figure 8).

Regarding claim 3, the upper alignment string (18) is configured to be aligned directly above the lower alignment string (19) when the upper and lower alignment strings are in a taunt condition when the first and second stakes are deployed (see Figure 8).

Regarding claim 4, the upper (18) and lower alignment (19) strings collectively establish a respective reference putting line (see Figure 8).

Regarding claims 7-9 and 11-13, see Figure 8, the rejection of claims 1-4 above and claim 9 of Yamada. During normal use and operation of the Yamada reference, the method steps as recited are inherently performed.

Claims 1-4 and  7-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tai et al. (US Patent Application Publication No. 2004/0192457).
Regarding claim 1, Tai discloses a golf putting aid apparatus (Figure 4) comprising: a first stake (72); a second stake (74) coupled to the first stake by an upper alignment string (16) and a lower alignment string (18), wherein the first stake and the second stake each define an elongated body forming a respective first aperture (64) and a respective second aperture (66), wherein the upper alignment string is coupled to the first aperture of the first and second stakes (see Figure 4), respectively, and the lower alignment string is coupled to the second aperture of the first and second stakes (see Figure 4), respectively, such that the upper alignment string is in parallel relation to the lower alignment string when the first and second stakes are deployed (see the arrangement of the components as shown in Figure 4).

Regarding claim 2, the first aperture (64) of the first stake (72) is defined directly above the second aperture (66) of the first stake (72) and the first aperture (64) of the second stack (74) is defined directly above the second aperture (66) of the second stake (74) such that the upper alignment string (16) is coupled between the respective first apertures of the first and second stakes (64) and the lower alignment string (18) is coupled between the respective second apertures of the first and second stakes (66) in parallel relation to the upper alignment string (see Figure 4).

Regarding claim 3, the upper alignment string (16) is configured to be aligned directly above the lower alignment string (18) when the upper and lower alignment strings are in a taunt condition when the first and second stakes are deployed (see Figure 4).

Regarding claim 4, the upper (16) and lower alignment (18) strings collectively establish a respective reference putting line (see Figure 4).

Regarding claims 7-9 and 11-13, see Figure 4, the rejection of claims 1-4 above and paragraph 22-25 of Tai. During normal use and operation of the Tia reference, the method steps as recited are inherently performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Brandt (US Patent No. 6,458041).
Yamada does not explicitly disclose the use different colors including dark and light colors for the string elements. Brandt discloses different look for each of the alignment elements (54 and 62). As shown in Figures 1, 1A and 1B, top alignment piece is shown as being darker than the bottom alignment piece 62. Even though the reference does not explicitly disclose the pieces as being colored, it would have been obvious to one having ordinary skill in art before the effective filing of the invention to provide the top and bottom alignment strings of Yamada with different colors since it is obvious that distinguishing the top and bottom alignment strings with color will assist the golfer to easily, readily and clearly see when his/her golfer’s line of sight is not directly above a top of a golf ball. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada or Tai in view of Clement (US Patent No. 6,048,273).
Both Yamada and Tai do not explicitly disclose one of the stakes being embedded proximate a hole formed in the surface area. However Clement teaches that using a golf training device with alignment device and a hole arrangement as recited in this claim (see hole (20) and alignment arrangement as shown in Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing to use the device of Yamada or Tai with a golf hole as taught with Clement so that the golfer can putt balls into an actual cup on a putting green as stated in column 6 lines 3-4 of the Clement reference.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711